Citation Nr: 1214860	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-32 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative medial meniscectomy, left knee, with hypertrophic degenerative changes, status-post total left knee replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right knee disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1958, and from March 1958 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran's claim was remanded for additional development in April 2008, July 2009, and December 2010.  A February 2012 supplemental statement of the case (SSOC) apparently recharacterized the right knee disability and assigned a 100 percent evaluation for total right knee replacement from October 11, 2007, to November 30, 2008, followed by a 30 percent evaluation from December 1, 2008.  

In a March 2012 informal hearing presentation, the Veteran's representative raised the issues of entitlement to an increased evaluation for hepatitis, service connection for bilateral neuropathy of the feet, secondary to service-connected knee disabilities, and entitlement to a TDIU.  Thus, these claims have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The Board does not have jurisdiction over the issues of entitlement to an increased evaluation for hepatitis and service connection for bilateral neuropathy of the feet, secondary to service-connected knee disabilities, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted above in the Introduction, the evidence raises a claim for a TDIU, to include on an extraschedular basis, which has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  In this regard, the Board notes that the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for a TDIU.  

In addition, the Board observes that the Veteran's claim for a TDIU is inextricably intertwined with the referred issues of entitlement to an increased evaluation for hepatitis and service connection for bilateral neuropathy of the feet, secondary to service-connected knee disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board also observes that the Veteran's claims file and Virtual VA appear to be missing procedural documents relevant to his right knee increased evaluation claim.  The February 2012 SSOC apparently denied an evaluation in excess of 10 percent from April 1, 2002, to October 10, 2007; assigned a 100 percent evaluation for total right knee replacement from October 11, 2007, to November 30, 2008; and assigned a 30 percent evaluation from December 1, 2008.  However, the SSOC does not actually set forth or explain its decision in its Decision section or Reasons and Bases section.  Moreover, the claims file and Virtual VA contain no associated rating decision, rating "blue sheet" or notice letter to the Veteran.  The inadequate procedural record on appeal prevents the Board from determining the Veteran's actual right knee evaluation.  

The February 2012 SSOC also provides that it considered VA outpatient treatment records from January 10, 2002, through February 17, 2012.  However, the claims file contains no VA outpatient treatment records dated after October 21, 2008.  Virtual VA only contains medical records from January 13, 2011, to February 23, 2012.  Thus, VA outpatient treatment records for the period from October 22, 2008, through January 12, 2011, must be associated with the claims file.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  Obtain and associate with the claims file and Virtual VA copies of all VA treatment records for the period from October 22, 2008, through January 12, 2011, and those dated on or after February 24, 2012.

3.  Obtain and associate with the claims file and Virtual VA all relevant procedural documents related to the February 2012 SSOC, including but not limited to any rating decision, rating "blue sheet" or notice letter to the Veteran.

4.  Then, readjudicate the Veteran's claims for an increased evaluation for post-operative medial meniscectomy, left knee, with hypertrophic degenerative changes, status-post total left knee replacement, currently evaluated as 30 percent disabling; and for an increased evaluation for right knee disability.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.

5.  Then, after adjudication of any intertwined issues, adjudicate the issue of entitlement to a TDIU.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  If the benefit sought is denied, the Veteran and his representative should be provided a statement of the case and afforded an appropriate period to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


